

115 HR 2583 IH: Building Up Infrastructure and Limiting Disasters through Resilience Act of 2017
U.S. House of Representatives
2017-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2583IN THE HOUSE OF REPRESENTATIVESMay 22, 2017Mr. Scott of Virginia (for himself, Mr. Richmond, Mr. Crist, Ms. Norton, Mrs. Watson Coleman, Mr. Connolly, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize the Secretary of Housing and Urban Development to carry out a Community Resilience
			 Grant Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Building Up Infrastructure and Limiting Disasters through Resilience Act of 2017 or the BUILD Resilience Act of 2017. 2.DefinitionsFor purposes of this Act, the following definitions shall apply:
 (1)Eligible entityThe term eligible entity means— (A)a State;
 (B)a unit of general local government; (C)an Indian tribe; or
 (D)a regional entity comprised of entities described in subparagraph (A), (B), or (C). (2)National centerThe term National Center means the National Research Center for Resilience established under section 4.
 (3)ResilienceThe term resilience means the ability to prepare and plan for, absorb, recover from, and more successfully adapt to disasters, chronic stresses, and acute shocks, including any hurricane, tornado, storm, high water, recurrent flooding, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, fire, landslide, mudslide, snowstorm, or drought.
 (4)Resilience grantThe term resilience grant means a grant awarded under section 3. (5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
 (6)State; unit of general local government; Indian tribeThe terms State, unit of general local government, and Indian tribe have the meanings given such terms in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302).
			3.Community Resilience Grant Program
 (a)AuthorityThe Secretary of Housing and Urban Development shall carry out a Community Resilience Grant Program under this section to provide assistance to communities for increasing resilience to chronic stresses and acute shocks, including improving long-term resilience of infrastructure and housing.
 (b)GranteesGrant amounts shall be awarded on a competitive basis, as provided under section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545), only to eligible entities, within whose boundaries or jurisdictions are located any area for which a major disaster was declared pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), during the 5-year period ending upon the date on which the eligible entity submits an application for such a grant.
			(c)Eligible activities
 (1)In generalAmounts from a resilience grant may be used only for activities authorized under either section 105 or 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5305, 5308), but not including activities under paragraphs (9) and (10) of such section 105(a).
 (2)ConsultationThe Secretary shall consult with the Administrator of the Federal Emergency Management Agency, the Chief of Engineers and Commanding General of the United States Army Corps of Engineers, the Administrator of the Environmental Protection Agency, and the Secretary of Transportation before awarding a resilience grant to ensure that there is no duplication of assistance with respect to activities carried out with amounts provided from a resilience grant.
				(d)Matching requirement
 (1)In generalThe Secretary shall require each recipient of a resilience grant to supplement the amounts of the grant with an amount of funds from non-Federal sources that is not less than 50 percent of the amount of the resilience grant.
 (2)Form of non-Federal shareSupplemental funds provided under paragraph (1) may include any non-monetary, in-kind contributions in connection with activities carried out under the plan approved under subsection (e) for the grant recipient.
				(e)Application; selection; selection criteria; plans
				(1)Applications
 (A)RequirementThe Secretary shall provide for eligible entities to submit applications for resilience grants. (B)Plans for use of grant fundsThe Secretary shall require each application for a resilience grant to include a plan detailing the proposed use of all grant funds, including how the use of such funds will address long-term resilience of infrastructure and housing.
					(2)Review and selection; criteria for selection
 (A)CompetitionResilience grants shall be awarded on a competitive basis and the Secretary shall establish and utilize a transparent, reliable, and valid system for reviewing and evaluating applications for resilience grants, in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545).
 (B)CriteriaThe Secretary shall establish, by notice, and utilize criteria for selecting applications to be funded under this section, which shall—
 (i)be based primarily on a determination of greatest need, as such term is defined by the Secretary; (ii)provide due consideration to other enumerated factors, including the ability of the plan for use of grant funds required under paragraph (1)(B) to increase an applicant's resilience, and the capacity of the applicant to successfully implement the activities described in such plan;
 (iii)provide that the Secretary shall consider that an application that includes a plan for use of grant funds that consists of a resilience or mitigation plan previously approved by another Federal agency, including a hazard mitigation plan developed under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165), shall be sufficient for purposes of paragraph (1)(B) if, together with such plan, the applicant includes a detailed description regarding use of all grant funds provided under this section;
 (iv)give consideration to the need for resilience grants to be awarded to eligible entities in each region of the United States; and
 (v)give consideration to applicants whose plans submitted under paragraph (1)(B) propose innovative approaches to increasing community resilience to extreme weather, including increasing long-term resilience of infrastructure and housing and economic resilience.
 (f)Administration; treatment as CDBG fundsExcept as otherwise provided by this Act, amounts appropriated, revenues generated, or amounts otherwise made available to eligible entities under this section shall be treated as though such funds were community development block grant funds under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).
			(g)Environmental reviews
				(1)Assumption of responsibilities
 (A)In generalIn order to ensure that the policies of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and other provisions of law which further the purposes of such Act (as specified in regulations issued by the Secretary) are most effectively implemented in connection with the expenditure of funds under this section, and to assure to the public undiminished protection of the environment, the Secretary, in lieu of the environmental protection procedures otherwise applicable, may under regulations provide for the release of funds for particular projects to recipients of resilience grants who assume all of the responsibilities for environmental review, decisionmaking, and action pursuant to such Act, and such other provisions of law as the regulations of the Secretary specify, that would apply to the Secretary were the Secretary to undertake such projects as Federal projects.
 (B)ConsultationThe Secretary shall issue regulations to carry out this paragraph only after consultation with the Council on Environmental Quality.
					(2)Submission of certification
 (A)In generalThe Secretary shall approve the release of funds for projects subject to the procedures authorized by this subsection only if, at least 15 days prior to such approval and prior to any commitment of funds to such projects other than for purposes authorized by section 105(a)(12) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(12)), or for environmental studies, the recipient of a resilience grant has submitted to the Secretary a request for such release accompanied by a certification which meets the requirements of paragraph (3).
 (B)Satisfaction of environmental lawsThe Secretary's approval of any such certification shall be deemed to satisfy the Secretary’s responsibilities under the National Environmental Policy Act of 1969 and such other provisions of law as the regulations of the Secretary specify insofar as those responsibilities relate to the releases of funds for projects to be carried out pursuant thereto which are covered by such certification.
 (3)Requirements of certificationA certification under the procedures authorized by this subsection shall— (A)be in a form acceptable to the Secretary;
 (B)be executed by the chief executive officer or other officer of the recipient of a resilience grant who is qualified under regulations of the Secretary;
 (C)specify that the recipient of the resilience grant has fully carried out its responsibilities as described under paragraph (1) of this subsection; and
 (D)specify that the certifying officer— (i)consents to assume the status of a responsible Federal official under the National Environmental Policy Act of 1969 and each provision of law specified in regulations issued by the Secretary insofar as the provisions of such Act or other such provision of law apply pursuant to paragraph (1) of this subsection; and
 (ii)is authorized and consents on behalf of the recipient of the resilience grant and the certifying office to accept the jurisdiction of the Federal courts for the purpose of enforcement of his responsibilities as such an official.
 (4)Grants to StatesIn the case of a resilience grant made to a State— (A)the State shall perform those actions of the Secretary described in paragraph (2); and
 (B)the performance of such actions shall be deemed to satisfy the Secretary's responsibilities referred to in subparagraph (B) of such paragraph.
 (5)ImplementationThe Secretary shall implement this subsection in a manner consistent with the implementation of section 104(g) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)).
				4.National Research Center for Resilience
 (a)EstablishmentThe Secretary, acting through the Office of Policy Development and Research, shall— (1)select, on a competitive basis, a single nonprofit organization having a national reputation for expertise in resilience research and capacity building to develop a National Research Center for Resilience; and
 (2)subject only to the availability of amounts provided in appropriation Acts, make annual grants of amounts made available pursuant to section 7(b)(1) for the establishment and operation of the National Center.
 (b)ActivitiesThe National Center shall— (1)collaborate with institutions of higher education as partners to create a best practices sharing network to support the programs and activities carried out with resilience grants;
 (2)coordinate with any other relevant centers and entities throughout the Federal Government on efforts relating to improving community resilience:
 (3)collect and disseminate research and other information about evidence-based and promising practices related to resilience to inform the efforts of research partners and to support the programs and activities carried out with resilience grants;
 (4)increase the public's knowledge and understanding of effective practices to improve regional and community resilience throughout the United States; and
 (5)make grants under subsection (d) for Regional Centers for Resilience. (c)Dissemination of proven practicesThe Secretary shall collect information from the National Center regarding its activities and research and shall develop, manage, and regularly update an online site to disseminate proven practices for improving community resilience.
			(d)Grants for Regional Centers for Resilience
 (1)Grant programThe National Center shall carry out a program to make grants to institutions of higher education, or other non-profit organizations, having a national reputation to establish a Regional Center for Resilience in each of the 10 regions of the Department of Housing and Urban Development, as that shall serve as regional research partners with recipients of resilience grants that are located in the same geographic region as such institution, in collaboration with the National Center.
 (2)Support servicesA Regional Center for Resilience receiving a grant under this section shall use such grant amounts to—
 (A)provide research support to recipients of resilience grants, including support services for data collection, general research, and analysis to assess the progress of activities carried out with resilience grants;
 (B)provide technical assistance to prospective applicants for, and recipients of, resilience grants; and
 (C)collaborate with and share information with the National Center. 5.Annual programs reportThe Secretary shall annually submit to the Congress, and make publicly available, a report on the programs carried out under this Act, which shall evaluate the performance of such programs using the program performance metrics established under Executive Order 13576 (76 Fed. Reg. 35297), or any subsequent replacement executive order.
		6.GAO reports
 (a)Access to InformationThe Comptroller General of the United States shall have access to all information regarding and generated by the programs carried out under this Act.
 (b)ReportsNot later than the expiration of the 2-year period beginning on the date of the enactment of this Act, and every two years thereafter, the Comptroller General shall submit to the Congress a report analyzing and assessing the performance of the programs carried out under this Act.
			7.Funding
 (a)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $1,000,000,000 for each of fiscal years 2018 through 2022.
 (b)AllocationOf any amounts appropriated for each such fiscal year— (1)1.0 percent shall be available for grants under section 4;
 (2)0.1 percent shall be available to the Office of Community Planning and Development for necessary costs, including information technology costs and salaries and expenses, of administering and overseeing funds made available for grants under sections 3 and 4; and
 (3)the remainder shall be available for resilience grants under section 3. 